THE COURT.
The respondents having served and filed their motion to dismiss the appeal in the above-entitled matter, supported by a certificate of the clerk of the superior court setting forth the facts required by rule VI of this court, and it appearing that more than five months have elapsed since the filing of the notice of appeal, and it appearing that the notice of appeal was filed on the 29th day of December, 1939, and that no notice to prepare the clerk’s transcript has been filed, and that no transcript has been filed,
It is hereby ordered that this appeal be, and it hereby is, dismissed.1.